DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/3/2020.  Acknowledgement is made with respect to a claim of priority to US Patent No. 10885435 filed on 8/15/2019, US Patent No. 10410118 filed on 3/11/2016, and Provisional Application No. 62/133,000 filed on 3/13/2015.

Claim Objections

Claim 21 is objected to because of the following informalities:  The limitation “using a plurality of outputs to generate an aggregate output, which plurality of outputs is generated at least in part by applying the plurality of neural networks to a training data item” should read as “using a plurality of outputs to generate an aggregate output, in which the plurality of outputs [[is]] are generated at least in part by applying the plurality of neural networks to a training data item” (emphasis added) for better grammatical clarity.  Claims 22-40 depend on objected to claim 21, and these claims are also objected to based on this dependency.  Appropriate correction is required.

Claim 41 is objected to because of the following informalities:  The limitation “using a plurality of training outputs to generate an aggregate output, which aggregate output is generated at least in part by repeatedly applying the neural network to a training data item” should read as “using a plurality of training outputs to generate an aggregate output, in which the aggregate output is generated at least in part by repeatedly applying the neural network to a training data item” (emphasis added) for better grammatical clarity.  Claims 42-54 depend on objected to claim 41, and these claims are also objected to based on this dependency.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 21 of U.S. Patent No. 10,885,435 and claim 1 of U.S. Patent No. 10,410,118.  The system of claim 21 of U.S. Patent No. 10,885,435 and the method of claim 1 of U.S. Patent No. 10,410,118 discloses the aggregate output, computing a difference, computing a product, computing a sum, the variance-adjusted output, computing a difference between the variance-adjusted output and a pre-determined output, and configuring the neural networks to reduce the computed difference.  Claim 21 of U.S. Patent No. 10,885,435 and claim 1 of U.S. Patent No. 10,410,118 fails to explicitly disclose the non-transitory computer readable storage medium.   It is obvious to implement the steps of claim 21 of U.S. Patent No. 10,885,435 and the steps of claim 1 of U.S. Patent No. 10,410,118 using a non-transitory computer readable storage medium to arrive at claim 21 of the present application.  

Claim 22 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 22 of U.S. Patent No. 10,885,435 and claim 2 of U.S. Patent No. 10,410,118. That is, claim 22 of U.S. Patent No. 10,885,435 and claim 2 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 22 of the present application.

Claim 23 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 23 of U.S. Patent No. 10,885,435 and claim 3 of U.S. Patent No. 10,410,118. That is, claim 23 of U.S. Patent No. 10,885,435 and claim 3 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 23 of the present application.

Claim 24 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 24 of U.S. Patent No. 10,885,435 and claim 4 of U.S. Patent No. 10,410,118. That is, claim 24 of U.S. Patent No. 10,885,435 and claim 4 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 24 of the present application.

Claim 25 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 25 of U.S. Patent No. 10,885,435 and claim 5 of U.S. Patent No. 10,410,118. That is, claim 25 of U.S. Patent No. 10,885,435 and claim 5 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 25 of the present application.

Claim 26 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 26 of U.S. Patent No. 10,885,435 and claim 6 of U.S. Patent No. 10,410,118. That is, claim 26 of U.S. Patent No. 10,885,435 and claim 6 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 26 of the present application.

Claim 27 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 27 of U.S. Patent No. 10,885,435 and claim 7 of U.S. Patent No. 10,410,118. That is, claim 27 of U.S. Patent No. 10,885,435 and claim 7 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 27 of the present application.

Claim 28 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 28 of U.S. Patent No. 10,885,435 and claim 8 of U.S. Patent No. 10,410,118. That is, claim 28 of U.S. Patent No. 10,885,435 and claim 8 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 28 of the present application.

Claim 29 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 29 of U.S. Patent No. 10,885,435 and claim 9 of U.S. Patent No. 10,410,118. That is, claim 29 of U.S. Patent No. 10,885,435 and claim 9 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 29 of the present application.

Claim 30 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 30 of U.S. Patent No. 10,885,435 and claim 10 of U.S. Patent No. 10,410,118. That is, claim 30 of U.S. Patent No. 10,885,435 and claim 10 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 30 of the present application.

Claim 31 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 31 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118. That is, claim 31 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 31 of the present application.
Claim 32 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 32 of U.S. Patent No. 10,885,435 and claim 11 of U.S. Patent No. 10,410,118. That is, claim 32 of U.S. Patent No. 10,885,435 and claim 11 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 32 of the present application.

Claim 33 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 33 of U.S. Patent No. 10,885,435 and claim 12 of U.S. Patent No. 10,410,118. That is, claim 33 of U.S. Patent No. 10,885,435 and claim 12 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 33 of the present application.

Claim 34 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 34 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118. That is, claim 34 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 34 of the present application.

Claim 35 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 35 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118. That is, claim 35 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 35 of the present application.
Claim 36 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 36 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118. That is, claim 36 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 36 of the present application.

Claim 37 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 37 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118. That is, claim 37 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 37 of the present application.

Claim 38 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 38 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118. That is, claim 38 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 38 of the present application.

Claim 39 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 39 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118. That is, claim 39 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 39 of the present application.
Claim 40 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 40 of U.S. Patent No. 10,885,435 and claim 33 of U.S. Patent No. 10,410,118. That is, claim 40 of U.S. Patent No. 10,885,435 and claim 33 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 40 of the present application.

Claim 41 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 41 of U.S. Patent No. 10,885,435 and claim 13 of U.S. Patent No. 10,410,118. The system of claim 41 of U.S. Patent No. 10,885,435 and the method of claim 13 of U.S. Patent No. 10,410,118 discloses the aggregate output, disabling a hidden unit randomly, pseudo-randomly, using binary masks, or according to a fixed pattern, computing a difference, computing a product, computing a sum, the variance-adjusted output, computing a difference between the variance-adjusted output and a pre-determined output, and configuring the neural networks to reduce the computed difference.  Claim 41 of U.S. Patent No. 10,885,435 and claim 13 of U.S. Patent No. 10,410,118 fails to explicitly disclose the non-transitory computer readable storage medium.   It is obvious to implement the steps of claim 41 of U.S. Patent No. 10,885,435 and the steps of claim 13 of U.S. Patent No. 10,410,118 using a non-transitory computer readable storage medium to arrive at claim 41 of the present application.  

Claim 42 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 42 of U.S. Patent No. 10,885,435 and claim 14 of U.S. Patent No. 10,410,118. That is, claim 42 of U.S. Patent No. 10,885,435 and claim 14 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 42 of the present application.

Claim 43 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 43 of U.S. Patent No. 10,885,435 and claim 15 of U.S. Patent No. 10,410,118. That is, claim 43 of U.S. Patent No. 10,885,435 and claim 15 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 43 of the present application.

Claim 44 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 44 of U.S. Patent No. 10,885,435 and claim 16 of U.S. Patent No. 10,410,118. That is, claim 44 of U.S. Patent No. 10,885,435 and claim 16 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 44 of the present application.

Claim 45 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 45 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118. That is, claim 45 of U.S. Patent No. 10,885,435 and claim 17 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 45 of the present application.

Claim 46 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 46 of U.S. Patent No. 10,885,435 and claim 18 of U.S. Patent No. 10,410,118. That is, claim 46 of U.S. Patent No. 10,885,435 and claim 18 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 46 of the present application.

Claim 47 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 47 of U.S. Patent No. 10,885,435 and claim 19 of U.S. Patent No. 10,410,118. That is, claim 47 of U.S. Patent No. 10,885,435 and claim 19 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 47 of the present application.

Claim 48 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 48 of U.S. Patent No. 10,885,435 and claim 20 of U.S. Patent No. 10,410,118. That is, claim 48 of U.S. Patent No. 10,885,435 and claim 20 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 48 of the present application.

Claim 49 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 49 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118. That is, claim 49 of U.S. Patent No. 10,885,435 and claim 23 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 49 of the present application.
Claim 50 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 50 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118. That is, claim 50 of U.S. Patent No. 10,885,435 and claim 24 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 50 of the present application.

Claim 51 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 51 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118. That is, claim 51 of U.S. Patent No. 10,885,435 and claim 25 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 51 of the present application.

Claim 52 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 52 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118. That is, claim 52 of U.S. Patent No. 10,885,435 and claim 26 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 52 of the present application.

Claim 53 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 53 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118. That is, claim 53 of U.S. Patent No. 10,885,435 and claim 27 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 53 of the present application.
Claim 54 is non-provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 54 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118. That is, claim 54 of U.S. Patent No. 10,885,435 and claim 32 of U.S. Patent No. 10,410,118 falls entirely within the scope of claim 54 of the present application.

This is a non-provisional double patenting rejection because the claims of U.S. Patent No. 10,885,435 and U.S. Patent No. 10,410,118 have been patented.

Examiner’s Comment

Upon a proper overcoming of the objection to claims 21-54 and an overcoming of the non-statutory double patenting rejection of claims 21-54, the claims would be allowed.

Conclusion
                                                                                                                                                                                              
The claims have been searched, but no prior art was uncovered.  The closest prior art of record, Yu et al. (“Multistage RBF neural network ensemble learning for exchange rates forecasting”) discloses the combining of outputs of multiple neural networks into an aggregate output, but fails to explicitly disclose for a neural network of the plurality of neural networks, computing(i) a difference between an output of the neural network and the aggregate output, (ii) a product of a hyper-parameter and the difference computed in (i), (iii) a sum of the aggregate output and the product computed in (ii) to generate a variance-adjusted output for the neural network, and (iv) a difference between the variance-adjusted output and a pre-determined output for the training data item, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al., “Multistage RBF neural network ensemble learning for exchange rates forecasting”, Oct. 2008, Neurocomputing, Volume 71, Issues 16–18, Pages 3295-3302.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127